ORDER
SPEARS, Chief Judge.
Came on this the 18th day of March, 1976, the motion of the defendants to dismiss the appeal taken in the above styled and numbered cause.
In considering the motion the Court has once again reviewed the facts and issues raised in this case, in its desire to be certain that all the pertinent evidence has been presented and the proper conclusions reached. Having done so, this Court is satisfied, without any qualification whatsoever, that the Constitutional rights of the students and parents of the Northside Independent School District have not been violated.
On January 5, 1976, the permanent injunction sought by the plaintiffs was granted in an order which said, among other things, that: “In view of the lapse of fifteen (15) weeks, during which time there has been no evidence of any nature produced to refute the showing made by the Northside Independent School District to the effect that no segregatory intent on its part caused or contributed to the racial imbalance of the schools in question, this Court is left with the distinct and inescapable feeling that there is not now, nor has there ever been, any such evidence in existence, . . . ” That statement is as true today, some ten (10) weeks later, as it was on January 5, 1976.
This Court is convinced that the best interests of all involved, and, therefore, the best interests of justice, will be served by the termination of this litigation. Accordingly, the motion of the defendants to dismiss their appeal is hereby GRANTED, and the appeal is DISMISSED.